DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 12/24/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited documents were not attached.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 8, 12, 13, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 (also see claims 2 and 13) recite a ‘cryogenic ablation assembly including an expandable member, a fluid delivery conduit, and a cryogenic heat exchanger, wherein the heat exchanger radially projects from the surface of the expandable member, and wherein circulation of fluid through the ablation assembly cools the expandable member and reduce damage to non-target tissue’.  However, there is insufficient support in the specification for these specific claim limitations (i.e., this specific configuration).  Appropriate correction is required.
Claims 3-5, 7, and 8 recite specific “cryogenic heat exchanger” configurations.  However, there is insufficient support in the specification for these specific claim limitations (i.e., these specific cryogenic configurations).  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 12, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,777,943.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
s 1-5, 7, 8, 12, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,005,195.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-5, 7, 8, 12, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,017,324.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-5, 7, 8, 12, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,675,412.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-5, 7, 8, 12, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,149,714.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-5, 7, 8, 12, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,668,809.  Although the the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-5, 7, 8, 12, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,662,171.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-5, 7, 8, 12, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,363,091.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-5, 7, 8, 12, 13, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Edwards, U.S. 2009/0131928 (hereinafter Edwards).
note figs. 24-27; paragraphs 64 and 84-85 – as best understood by Examiner) an apparatus comprising: a shaft (see fig. 27); and a cryogenic ablation assembly (note paragraph 64) including an expandable member (16), a fluid delivery conduit (110), and an ‘energy emitter’ (‘44’ would act as a cryogenic heat exchanger in this embodiment, as best understood by Examiner); wherein the ablation assembly is movable in the claimed manner, configured for circulation of cooling fluid in the claimed manner, and capable of being used in the claimed manner. 
Regarding claim 2, Edwards discloses (note figs. 24-27; paragraphs 64 and 84-85 – as best understood by Examiner) an apparatus further comprising a cooling system (‘104’ and ‘106’) for delivering fluid at the claimed temperature (note paragraph 64) . 
Regarding claim 3, Edwards discloses (note figs. 24-27; paragraphs 64 and 84-85 – as best understood by Examiner) an apparatus wherein the heat exchanger comprises a single elongated element (‘44’ would act as an elongated heat exchanger in this embodiment, as best understood by Examiner).
Regarding claims 4, 5, 7, and 8, Edwards discloses (see above, as best understood by Examiner) an apparatus having the claimed heat exchanger configuration (‘44’ would act as a cryogenic heat exchanger in this embodiment, as best understood by Examiner - note fig. 9C and paragraph 65).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
note fig. 27; see above) an apparatus wherein the heat exchanger (as best understood by Examiner) is necessarily movable in the claimed manner.
Regarding claim 13, Edwards discloses (note figs. 24-27; paragraphs 64 and 84-85 – as best understood by Examiner) an apparatus capable of being used in the claimed manner.
Regarding claim 19, Edwards discloses (see above) an apparatus that is capable of being optically coupled to a viewing device (which has not been positively recited) in the claimed manner. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards in view of Saab, U.S. 5,902,268 (hereinafter Saab).
Regarding claims 17-18, Edwards discloses (see above; best understood by Examiner) an apparatus comprising an expandable ablation assembly (at the end of a shaft) having a ‘cryogenic heat exchanger’ thereon (see fig. 27, paragraph 64).  While the shaft would necessarily comprise an inflow and outflow lumen therein in order to circulate coolant through the heat exchanger (via fluid delivery conduit ‘110’), Edwards fails to explicitly disclose that a proximal end of the fluid delivery conduit is directly coupled to the inflow lumen at a distal end .

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments concerning the double patenting rejections, Examiner maintains that the pending claim language is still met by the cited references, but assures Applicant that it will be reassessed when the instant claims are deemed to be in condition for allowance.  Regarding Applicant’s arguments that the limitations have not been .       

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794